Citation Nr: 0715293	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for burns behind the left knee with nerve 
damage and left foot drop and unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1958 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing before the 
Board in Washington, D.C. in June 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In November 2003, the veteran submitted an application for 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
veteran has argued that he experiences additional disability 
in his left leg as a result of heart surgery which was 
conducted by VA on September 19, 2002.  He reports that the 
back of his left leg was burned when it slipped off a 
grounding pad and touched metal during the surgical 
procedure.  He indicated that he has nerve damage due to the 
burn which resulted in the loss of use of his left leg.  

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  The surgical treatment must be either by a VA 
employee, who is subject to daily supervision by VA, or in a 
facility over which VA has direct jurisdiction.  38 U.S.C.A. 
§§ 1151(a)(1), 1701(3)(A).  

The veteran has alleged that the surgery in question was 
performed at the VA Medical Center (VAMC) in Lexington, 
Kentucky.  A review of the evidence of record demonstrates, 
however, that coronary artery bypass grafts and a mitral 
valve annuloplasty were performed on September 19, 2002 at 
the University of Kentucky Hospital, Chandler Medical Center, 
located in Lexington, Kentucky.  

The evidence of record documents that VA authorized the 
procedure and also reimbursed the University of Kentucky for 
the operation.  What is not apparent to the Board and is 
crucial to this determination, is whether the  surgeon who 
performed the procedure at the University of Kentucky 
Hospital in September 2002, was a VA employee who was subject 
to daily supervision by VA or whether the University of 
Kentucky Hospital was a facility over which VA has direct 
jurisdiction.

The surgical record from the University of Kentucky Hospital 
indicates that the procedure was performed by Chand Ramaiah, 
M.D.  Significantly, the discharge summary indicates that a 
follow-up will be scheduled with Dr. Ramaiah ". . .  in the 
VA CT surgery clinic in four weeks . . ."  This language 
indicates to the Board that Dr. Ramaiah could be a VA 
employee.  The veteran testified before the undersigned in 
June 2006 that Chand Ramaiah was the surgeon who performed 
the procedure and that his consultation with Dr. Ramaiah was 
at the VA facility.  It was suggested at the hearing that the 
physician could be on staff for both VA and the University of 
Kentucky Hospital.  

Additionally, a September 2002 clinical record includes the 
annotation that VA has a "sharing agreement" with the 
University of Kentucky for inpatient care and surgery but not 
for discharge planning follow-up.  It was reported that 
discharge planning coordination would involve the University 
of Kentucky physician entering electronic orders/notes into 
the VA computer system so that discharge arrangements could 
be made through appropriate VA resources.  The nature of the 
sharing agreement is not know.  It is not apparent to the 
Board to what extent VA maintains authority over the health 
care professionals who work with VA patients through the 
University of Kentucky Hospital.  

The Board finds that a remand is required in order to 
determine if the September 2002 surgical procedure was 
performed by a VA employee, who is subject to daily 
supervision by VA, or in a facility over which VA has direct 
jurisdiction.  If there is evidence that the surgical 
procedure in question was performed by a VA employee or at a 
facility under VA jurisdiction, the veteran should also be 
afforded a VA examination to determine if he experiences any 
additional disability as a result of the surgical procedure, 
performed in September 2002, which was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
rendering the treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the "sharing 
agreement" between VA and the University 
of Kentucky Hospital in effect in 
September 2002 pertaining to treatment 
rendered on behalf of VA by the 
University of Kentucky Hospital as well 
as any documents which provide a legal 
interpretation of the agreement.  

2.  Determine if any of the health care 
providers who participated in the 
September 19, 2002 surgical procedure in 
question, to include Dr. Ramaiah, were VA 
employees at the time of the procedure 
who were subject to daily supervision by 
VA.  Associate with the claims file a 
memorandum which sets out these findings.  

3.  If there is evidence that the 
surgical procedure in question was 
performed by a VA employee or at a 
facility under VA jurisdiction, the 
veteran should also be afforded a VA 
examination to determine if he 
experiences any additional disability as 
a result of the September 2002 surgical 
procedure which was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA in 
rendering the treatment.  In addressing 
this question, the examiner should opine 
whether VA failed to exercise the degree 
of care that would be expected of 
reasonable health care providers in 
rendering the treatment, or, that the 
treatment was rendered without the 
veteran's consent.  In determining events 
not reasonably foreseeable, the examiner 
should discuss whether or not any 
currently existing additional disability 
found on examination is considered by a 
reasonable healthcare provider to be an 
ordinary risk of the care rendered by VA 
in 2002.  If such risk was known, the 
examiner should discuss whether it is the 
type of risk that a reasonable health 
care provider would have disclosed to the 
veteran. 

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should readjudicate the claim.  If the 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, as appropriate.


The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO should treat the claims expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans 
Claims must be handled expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

